Case 1:20-cr-00074-TSK-MJA Document 578 Filed 06/09/21 Page 1 of 5 PageID #: 1843



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

                   Plaintiff,

        v.                                 Crim. Action No.: 1:20CR74-21
                                                         (Judge Kleeh)

  ANTONIO BUZZO,

                   Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 539],
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On May 10, 2021, the Defendant, Antonio Buzzo (“Buzzo”),

  appeared before United States Magistrate Judge Michael J. Aloi and

  moved for permission to enter a plea of GUILTY to Count Seven of

  the Indictment, charging him with Distribution of Fentanyl, in

  violation of Title 21, United States Code, Sections 841(a)(1),

  841(b)(1)(C). Buzzo stated that he understood that the magistrate

  judge is not a United States District Judge, and Buzzo consented

  to pleading before the magistrate judge.             This Court referred

  Buzzo’s plea of guilty to the magistrate judge for the purpose of

  administering the allocution, pursuant to Federal Rule of Criminal

  Procedure 11, making a finding as to whether the plea was knowingly

  and voluntarily entered, and recommending to this Court whether

  the plea should be accepted.
Case 1:20-cr-00074-TSK-MJA Document 578 Filed 06/09/21 Page 2 of 5 PageID #: 1844



  USA v. BUZZO                                                    1:20CR74-21
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 539],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Based upon Buzzo’s statements during the plea hearing, and

  the Government’s proffer establishing that an independent factual

  basis for the plea existed, the magistrate judge found that Buzzo

  was competent to enter a plea, that the plea was freely and

  voluntarily given, that Buzzo was aware of the nature of the

  charges against him and the consequences of his plea, and that a

  factual basis existed for the tendered plea.         The magistrate judge

  issued a Report and Recommendation Concerning Plea of Guilty in

  Felony Case (“R&R”) [Dkt. No. 539] finding a factual basis for the

  plea and recommending that this Court accept Buzzo’s plea of guilty

  to Count Seven of the Indictment.

        The magistrate judge remanded Defendant to the custody of the

  United States Marshals Service.

        The magistrate judge also directed the parties to file any

  written objections to the R&R within fourteen (14) days after

  service of the R&R.        He further advised that failure to file

  objections would result in a waiver of the right to appeal from a

  judgment of this Court based on the R&R.           Neither Buzzo nor the

  Government filed objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

  [Dkt. No. 539], provisionally ACCEPTS Buzzo’s guilty plea, and

                                        2
Case 1:20-cr-00074-TSK-MJA Document 578 Filed 06/09/21 Page 3 of 5 PageID #: 1845



  USA v. BUZZO                                                         1:20CR74-21
          ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
           CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 539],
            ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

  ADJUDGES him GUILTY of the crime charged in Count Seven of the

  Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

  the Court DEFERS acceptance of the proposed plea agreement until

  it has received and reviewed the presentence investigation report

  prepared in this matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

  following:

        1.    The   Probation     Officer    shall   undertake     a   presentence

  investigation of Buzzo, and prepare a presentence investigation

  report for the Court;

        2.    The    Government    and   Buzzo   shall   each      provide   their

  narrative descriptions of the offense to the Probation Officer by

  June 21, 2021;

        3.    The presentence investigation report shall be disclosed

  to Buzzo, his counsel, and the Government on or before August 20,

  2021;   however,    the   Probation    Officer     shall   not    disclose   any

  sentencing recommendations made pursuant to Fed. R. Crim. P.

  32(e)(3);

        4.    Counsel may file written objections to the presentence

  investigation report on or before September 3, 2021;

                                         3
Case 1:20-cr-00074-TSK-MJA Document 578 Filed 06/09/21 Page 4 of 5 PageID #: 1846



  USA v. BUZZO                                                    1:20CR74-21
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 539],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        5.     The Office of Probation shall submit the presentence

  investigation report with addendum to the Court on or before

  September 17, 2021; and

        6.     Counsel may file any written sentencing memorandum or

  statements     and     motions   for   departure   from   the   Sentencing

  Guidelines, including the factual basis for the same, on or before

  October 4, 2021.

        The Court further ORDERS that prior to sentencing, counsel

  for Defendant review with him the revised Standard Probation and

  Supervised Release Conditions adopted by this Court on November

  29, 2016, pursuant to the standing order entered by Chief Judge

  Groh, In Re: Revised Standard Probation and Supervised Release

  Conditions, 3:16-MC-56.

        The Court will conduct the Sentencing Hearing for Buzzo on

  October 18, 2021, at 12:30 p.m., at the Clarksburg, West Virginia

  point of holding court.          If counsel anticipates having multiple

  witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

  notify the Judge’s chamber staff so that an adequate amount of

  time can be scheduled.

        It is so ORDERED.




                                         4
Case 1:20-cr-00074-TSK-MJA Document 578 Filed 06/09/21 Page 5 of 5 PageID #: 1847



  USA v. BUZZO                                                    1:20CR74-21
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 539],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

        DATED: June 9, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                        5
